Title: To Alexander Hamilton from Rufus King, 8 April 1802
From: King, Rufus
To: Hamilton, Alexander


London Ap. 8. 1802
Dear Sir
By Dr. Romayne I send you a pamphlet lately written upon the interesting subject of the public credit of this Country. The author is a member of parliament an old & practical Banker, Brother to the president of the Bank of England, and for many years much conversant with the great money operations of the Country. When you have read it I wish the favour of you to send it together with the other Pamphlet respecting the Sugar Colonies to our friend Mr George Cabot.
I do not enter upon the Situation of Europe since the Peace—it would be too long a labour to do so. While the war lasted, constant and endless occasions presented themselves to employ myself here for the benefit of our countrymen & I flatter myself for the pub. advantage. The Revision of our coml. treaty has been a Service to which I have all along looked as the conclusion of my mission: As however I have no reason to suppose it likely soon to take place, I am not much inclined to remain here a mere figurant, and I am therefore seriously thinking of my Return. Without deciding any thing on this point, I confidentially ask your opinion respecting it? This I have not done except in the present instance.
very faithfully   Yrs
R K.
Before returning, I am desirous to pass a few months upon the continent.
